DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3‐4, 7, 11, 13‐15, 17‐18 and 21‐30 are pending.
Claims 2, 5‐6, 8‐10, 12, 16 and 19‐20 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3‐4, 7, 11, 13‐15, 17‐18, 21‐25 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 recites limitation:
“calculating a first value
from at least two of any one of: a generic property of said first vehicle and

It is not clear that the limitation means:
(1)
“calculating a first value
from 
from a unique property of said first vehicle;…”; or
(2)
“calculating a first value
from 


	The above ambiguity renders the claim indefinite.

Claims 3‐4, 7, 11, 13‐15, 17‐18, and 21‐25 are rejected under 112(b) for the same reason as given in their base claim 1.

Claim(s) 29 recites limitation “a certain vehicle”. It is unclear that the limitation means “a certain vehicle of a physical type”, “a certain vehicle with a drunk driver”, “a certain vehicle at high emission pollution levels”, etc. The ambiguity renders the claim indefinite.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 7, 11, 13-15, 21-22, and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vilnai (US2015/0242855).

Regarding claim 1, Vilnai teaches a method, the method comprises:
receiving a first capture of a first vehicle;
calculating a first value
		from at least two of any one of: a generic property of said first vehicle and
		from a unique property of said first vehicle;
	said unique property and said generic property being extracted from said first capture;
	said first value being a signature of said first vehicle;
comparing said first value to a second value; wherein
	said second value being calculated from at least two of any one of: said unique property of a second vehicle and said generic property of said second vehicle;
	said unique property of said second vehicle and said generic property of said second vehicle being extracted from a second capture,
	said comparing resulting in a level of confidence; and
	if said level of confidence exceeding a threshold then identifying said first vehicle as as being the second vehicle.
(Vilnai, Figs. 1-2 and 5-6; “the imaging device is configured to obtain images of at least one of the following features of a vehicle upon activation of the fuel inlet monitoring system: the license plate number of the vehicle, the VIN of the vehicle, the location of a decal placed on the vehicle, the unique identifier of a decal placed on the vehicle, the shape of the vehicle, the physical dimensions of the vehicle, the color of the vehicle, a specially prepared label on or next to a fuel inlet, the mini-door outside a fuel inlet, the shape of the mini-door covering the fuel inlet, the shape of the fuel inlet, any physical feature unique to the vehicle”, [0099]; Fig. 16, [0280-0290]; Vilnai teaches a method of 

Regarding claim 7, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1, further comprising
	associating captures from pluralities of captures in a plurality of time frames,
wherein said associating taking into account velocity of and direction of said first vehicle extracted from said plurality of captures and recalculating said first value by said associating for improving said signature of said first vehicle.
(Vilnai, Fig. 1; “camera 102 creates video and/or consecutive images at short designated intervals of time, of … and/or vehicle 120 until vehicle 120 is identified”, [0197]; “camera 102 performs image processing autonomously when a vehicle enters a particular fuel dispensing area of the service station”, [0138]; the video images are associated the movement of the vehicle that enters the area (distance); “obtaining an 

Regarding claim 11, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1, wherein if said first vehicle being identified, then notifying a requestor for fueling said vehicle.
(Vilnai, Fig. 7; “is the vehicle authorized” in the station?, [0170]; “a confirmation request, authorization or rejection is sent to a customer's mobile communication device together with relevant information and documents. Optionally, fuel dispensing requires a confirmation sent from the customer to the fuel inlet monitoring system via a mobile communication device”, [0178, 0192])

Regarding claim 13, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1, wherein said second vehicle being from a list of vehicles associated with a requestor for fueling said first vehicle.
(Vilnai, see comments on claim 1; the registered vehicle in database)

Regarding claim 14, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1 further comprising:
receiving an indication of a fueling transaction associated with a certain vehicle and a fueling site;
obtaining a capture of a vehicle in said site;
accessing a vehicle profile associated with said vehicle;

updating profile of said vehicle in accordance with said discrepancy.
(Vilnai, Fig. 7, [0207]; transaction, [0287-0289]; “updating the associated confidence level to produce an updated confidence level based upon the correspondence of the extracted auxiliary data and the set of stored auxiliary data”, [0009]; “the fuel inlet monitoring system automatically creates and updates vehicle and operator profiles”, [0135-0136])

Regarding claim 15, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1 further comprising:
receiving an indication of a fueling transaction associated with a vehicle and a site;
in response to the received indication, accessing information related to the said vehicle;
obtaining capture of said vehicle in said site;
generating a data example comprising a depiction of said vehicle based on said capture and the information related to said vehicle; and
adding said data example to a dataset
(Vilnai, Fig. 7, “the fuel inlet monitoring system creates profiles containing information about individual vehicles and/or operators of the vehicles. Optionally, the profiles comprise previous images of at least one of the vehicles during fueling processes and the operators during fueling processes. In an exemplary embodiment of the invention, 

Regarding claim 21, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1, wherein said unique property being an implicit property.
(Vilnai, “the unique identifier of a decal placed on the vehicle”, [0099])

Regarding claim 22, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1, wherein said unique property being changeable over time.
(Vilnai, “the color of the vehicle”, [0099])

Regarding claim 25, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 1 wherein said generic property comprises
at least one member selected from a group consisting of: a color, a type of a vehicle, vehicle profile, vehicle make, and
wherein said unique property comprises at least part of a registration identifier, a visual identified damage to said first vehicle, a sticker attached to said first vehicle and a change in a tire of said first vehicle.
(Vilnai, “the imaging device is configured to obtain images of at least one of the following features of a vehicle upon activation of the fuel inlet monitoring system: the license plate number of the vehicle, the VIN of the vehicle, the location of a decal placed on the vehicle, the unique identifier of a decal placed on the vehicle, the shape of the vehicle, the physical dimensions of the vehicle, the color of the vehicle, a specially prepared label on or next to a fuel inlet, the mini-door outside a fuel inlet, the shape of the mini-door covering the fuel inlet, the shape of the fuel inlet, any physical feature unique to the vehicle”, [0099])

Regarding claim 26, Vilnai teaches a method, the method comprises:
receiving a first capture from a first capturing device located in a first location;
receiving a second capture from a second capturing device located in a second location;
generating a first value from properties of a vehicle, said properties being extracted from said first capture;
generating a second value from properties of said vehicle, said property being extracted from said second capture; and
generating a signature for said vehicle by associating said first value with said second value, said signature is for identifying said vehicle.
Vilnai, see comments on claim 1; the onsite vehicle image and the vehicle image in the database are generally taken with different cameras at different locations or not at exactly the same location)

Regarding claim 27, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 26 wherein said first capture being captured at a first time and wherein said second capture being captured at a second time.
(Vilnai, see comments on claim 7)

Regarding claim 28, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 26 further comprising
identifying from said first capture velocity and direction of said vehicle in said site;
identifying, in accordance with said velocity and with said direction, said second location.
(Vilnai, see comments on claim 7)

Regarding claim 29, Vilnai teaches its/their respective base claim(s).
Vilnai further teaches the method of claim 26 further comprising comparing
said signature to a second signature, said second signature representing a certain vehicle, said comparing resulting in a level of confidence; and
if said level of confidence exceeds a threshold then identifying said vehicle as said certain vehicle.
Vilnai, “the shape of the vehicle, the physical dimensions of the vehicle”, [0099])

Regarding claim 30, Vilnai teaches a method, the method comprises:
receiving a first capture of a vehicle, said first capture being captured at a first time frame;
receiving a second capture of a vehicle;
said second capture being captured at a second time frame;
generating a first value from properties of said vehicle, wherein said properties are extracted from said first capture;
generating a second value from properties of said vehicle, wherein said properties extracted from said second capture; and
generating a signature for said vehicle by associating said first value with said second value; said signature is for identifying said vehicle.
(Vilnai, see comments on claim 1; the onsite vehicle image and the vehicle image in the database taken previously are taken at different times)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai (US2015/0242855) in view of Pavetic (US2018/0137367).

Regarding claim 3, Vilnai teaches its/their respective base claim(s).
Vilnai does not explicitly disclose but Pavetic teaches the method of claim 1, wherein if said level of confidence exceeds said threshold then performing re-identification for generating an improved confidence level.
Pavetic, “when identifying a candidate reference video for an input video, the candidate video identification module 206 calculates and updates a confidence score every time a match between groups of fingerprints representing sequences of shots between a reference video and the input video is identified. The confidence scores determined for an identified candidate video should increase over time”, [0038])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Pavetic into the system or method of Vilnai in order to allow higher confidence scores for more reliable vehicle identification. The combination of Vilnai and Pavetic also teaches other enhanced capabilities.

Claim(s) 4 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai (US2015/0242855) in view of Pavetic (US2018/0137367) and further in view of Reiff et al (US2017/0103270).

Regarding claim 4, the combination of Vilnai and Pavetic teaches its/their respective base claim(s).
The combination does not explicitly disclose but Reiff et al teaches the method of claim 3, wherein said re-identification comprising
comparing said unique property extracted from said first capture with said unique property extracted from a previous capture associated with said vehicle.
(Reiff et al, Fig. 4, “evaluating 404, 406 whether both of the color of the vehicle image and the shape of the vehicle in the vehicle image match that of the vehicle 300. In Pavetic, “the profile includes previously obtained images”, [0049])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Reiff et al into the modified system or method of Vilnai and Pavetic in order to allow using multi-factor pattern recognitions for reliable pattern matching. The combination of Vilnai, Pavetic and Reiff et al also teaches other enhanced capabilities.

Regarding claim 17, the combination of Vilnai and Pavetic teaches its/their respective base claim(s).
The combination further teaches the method of claim 3 wherein said threshold is determined in accordance with probability of finding said vehicle in said site.
(Vilnai, Fig. 7, “is the vehicle authorized” in the station?, probability = 1 (yes) or 0 (no), [0170])

Regarding claim 18, the combination of Vilnai and Pavetic teaches its/their respective base claim(s).

(Vilnai, Fig. 7, fueling request)

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilnai (US2015/0242855) in view of Pavetic (US2018/0137367).

Regarding claim 23, Vilnai teaches its/their respective base claim(s).
The combination of Vilnai and Reiff et al teaches the method of claim 1, wherein said calculating said value comprises
	associating a first weight to said generic property of said first vehicle and a second weight to said unique property of said first vehicle and
combining said generic property and said unique property in accordance with said first weight and said second weight.
(Reiff et al, Fig. 4; “the outputs of the attempts 410-414 is a score. These scores may be summed, weighted and summed, or input to a function to produce a final score”, [0051]; scores may be weighted differently for different features so as to differentiate feature identification priorities)

Regarding claim 24, the combination of Vilnai and Reiff et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 23, wherein said unique property
being changeable over a time period and
further comprising amending said second weight in accordance with a time of capturing said first capture to thereby provide a higher weight to a more recent unique property.
(Vilnai, Fig. 16, s580, adding image to database, i.e., updating the database with the latest images; “the fuel inlet monitoring system automatically creates and updates vehicle and operator profiles. Optionally, the profiles are stored on the at least one database”, [0136])


Response to Arguments
Applicant's arguments filed on 1/7/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 7-8 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/12/2021